Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18, line 1: “Th” should be “The”
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US 2015/0382279 in view of Dorenbosch et al. US 2002/0118663, of record.
Claims 1, 12 and 19:
Zhao et al. discloses an electronic device (Zhao et al.; Fig. 8) and a method of data-stream allocation for link aggregation, the method comprising: 
obtaining a first transmission rate for each of at least two wireless network modules (obtaining R1 and R2 for at least two systems (e.g. 4G, 5G, WiFi, Bluetooth or others; [0083]; [0093]) Zhao et al.) of an electronic device (Zhao et al.; Fig. 8), the at 
determining a data-stream allocation weight (determining transmission rate ratios R1/(R1+R2) and R2/(R1+R2); Zhao et al.; [0093]) for each of the at least two wireless network modules according to the first transmission rate (R1 and R2; Zhao et al.; [0093]) of each of the at least two wireless network modules; and
performing data-stream allocation for the at least two wireless network modules according to the data-stream allocation weight for each of the at least two wireless network modules (determining the split size for each data block for each link based on the ratios; Zhao et al.; [0093]).
Additionally Zhao et al. discloses regarding claim 19, to perform data-stream allocation for the at least two wireless network modules according to the number of data streams (n; Zhao et al.; [0093]) established at the current time point by the electronic device.
Zhao et al. fails to teach regarding claims 1, 12 and 19, peak transmission rates at a current time point.
Additionally, Zhao et al. fails to teach regarding claims 12 and 19, a processor; and a memory, configured to store one or more programs; and a non-transitory computer readable storage medium, being configured to store computer programs.
However, Dorenbosch et al. discloses peak transmission rates (current maximum transmission speed; Dorenbosch et al.; [0015]) at a current time point to decide how to route traffic.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide measuring peak transmission rates at a current time point taught by Dorenbosch et al. for the rates R1 and R2 in the system taught by Zhao et al. in order to account for instantaneous network conditions and to provide processor with memory storing instructions in order to provide system flexibility associated with computer programming.
Claim 8:
Zhao et al. and Dorenbosch et al. disclose determining the data-stream allocation weight for each of the at least two wireless network modules according to the first peak transmission rate (R1 and R2; Zhao et al.; [0083]; [0093]) of each of the at least two wireless network modules and a second rule; and wherein the second rule is: that the data-stream allocation weight for each of the at least two wireless network modules is equal to the first peak transmission rate of each of the at least two wireless network modules divided by a sum of the first peak transmission rates of the at least two wireless network modules (R1/(R1+R2) and R2/(R1+R2); Zhao et al.; [0093]).
Claim 9:
Zhao et al. and Dorenbosch et al. disclose performing the data-stream allocation for the at least two wireless network modules according to the number of data streams (n; Zhao et al.; [0093]) established at the current time point by the electronic device and 
Claim 20:
Zhao et al. and Dorenbosch et al. disclose the data stream is a set of data packets having a same data type (single task data; Zhao et al.; [0093]).

Claims 2, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US 2015/0382279 in view of Dorenbosch et al. US 2002/0118663, of record and further in view of Twist et al. US 2015/0296380.
Zhao et al. and Dorenbosch et al. disclose the claimed invention as to claim 1 above.
Zhao et al. and Dorenbosch et al. fails to teach regarding claim 2, enabling a link aggregation function based on a predetermined condition.
Zhao et al. and Dorenbosch et al. fails to teach regarding claim 3, the predetermined condition comprises at least one of: a target application being running in the foreground of the electronic device, a Wi-Fi network being used at the current time point by the electronic device and a parameter indicating quality of the Wi-Fi network being lower than a first threshold value, a target touch operation being performed on a display screen of the electronic device, a target gesture being detected by the electronic device, and a target tap signal being detected by the electronic device.
Zhao et al. and Dorenbosch et al. fails to teach regarding claim 11, performing another data-stream allocation based on that a target application is switched to be a foreground application of the electronic device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide verification whether the application is in the foreground in order to establish a data connection, taught by Twist et al. for the parallel connection in the system taught by Zhao et al. and Dorenbosch et al. in order to save battery life and other resources (Twist et al.; [0019]).
Allowable Subject Matter
Claims 4-7, 10 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416